Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 5, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  159173 & (90)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  MCNA INSURANCE COMPANY, d/b/a                                                                       Richard H. Bernstein
  MCNA DENTAL,                                                                                        Elizabeth T. Clement
           Petitioner-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 159173
                                                                   COA: 342646
                                                                   Ingham CC: 18-000034-AA
  DEPARTMENT OF TECHNOLOGY,
  MANAGEMENT AND BUDGET,
          Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 15, 2019 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 5, 2019
         s0402
                                                                              Clerk